IbidNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (“Am.”) under 37 CFR 1.116 filed on May 30, 2022 has been entered.
Drawings 
1.	The drawings were received on May 30, 2022.  These drawings are accepted.  
2.	The drawings were received on March 10, 2022.  These drawings are partially accepted: (a) FIGS. 2-3 are not accepted; and (b) FIG. 8 is accepted.  
Specification
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
The entire specification is required to be rewritten.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Richmond Derek on June 6, 2022.
	Cancel claims 3-4. 
Reasons for Allowance
1.	Claims 1-2, 5-7 and 16-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
At the outset, Applicant’s agreement to the Examiner’s amendment above overcomes an objection to the drawings under 37 CFR 1.83(a) and 1.121(e) as set forth in the Interview Summaries June 2 and 6, 2022.   
In the context of the specification and the drawings as seen in Pub. No. 20200172260 (Pub.’260) of this application, and the amended specification as presented in the Amendment filed on March 15, 2022, representative claim 1 is allowed due to the limitations:
an external liner (360, Pub.’260 ¶ 33);
an internal liner (370);
a gearset (205, FIGS. 2-4, Pub.’260 ¶ 31) surrounded by the gearbox enclosure (320),
a porosity region (350/450/550) disposed between the external liner (360) and the internal liner (370); and
a lubricant conduit (340, Pub.’260 ¶ 31) disposed within the porosity region (350/450/550), configured in a reciprocating path (847, amended FIG. 8, amended Spec. ¶ 43) from a base portion (843, amended FIG. 8, amended Spec. ¶ 32) of the gearbox enclosure (320) to a portion (845, amended FIG. 8) of the gearbox enclosure (320) that opposes the base portion (843),
wherein the lubricant conduit (340) is configured for a lubricant to flow therethrough (Reference characters, Pub.’260, amended specification,  figures and emphases added).
   
See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01. 
None of the cited references, either alone or in combination, teaches or suggests all of the
structural and functional limitations required in claims 1 and 16.  See In re Wilson, 424 F.2d 1382,
1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the
patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hanna et al. (US 20130036611) teaches an enclosure 10 (FIGS. 1-2) comprising a conduit 20 (FIG. 3).  Ibid. claims 1-20.	 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656